 Fill in this information to identify your case:
 Debtor 1               June Florence-Kennedy
                              First Name            Middle Name          Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF INDIANA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 21-20768                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:
              $1,122.15 per Month for 60 months

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.
              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3           Income tax refunds.
              Check one.
                      Debtor(s) will retain any income tax refunds received during the plan term.
                      Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                      return and will turn over to the trustee all income tax refunds received during the plan term.
                      Debtor(s) will treat income refunds as follows: Debtor shall pay her 2021, 2022 and 2023 tax refunds to be received in 2022,
                      2023 and 2024, that in EACH of the preceding years EXCEED her $750.00 EXEMPTION plus any and all earned income tax
                      credits and additional child tax credits to be paid to general unsecured creditors, pro-rata.

APPENDIX D                                                                   Chapter 13 Plan                                                    Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor                June Florence-Kennedy                                                      Case number   21-20768




2.4          Additional payments.
             Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $67,328.76.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.
             Check one.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
        The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
        required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
        by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
        disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
        a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
        as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
        below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
        otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
        that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
        by the debtor(s).
 Name of Creditor Collateral                    Current installment Amount of                Interest rate Monthly                Estimated
                                                payment                 arrearage (if        on arrearage payment on              total
                                                (including escrow)      any)                 (if applicable) arrearage            payments by
                                                                                                                                  trustee
                             Real Estate
                             4811 Graselli,
 SN Servicing                East Chicago,
 Corp                        IN                                       $562.50    $10,341.78         0.00%            $172.36       $44,091.60
                                                               Disbursed by:
                                                                  Trustee
                                                                  Debtor(s)

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
             Check one.
             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
             The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
             listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For
             secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in
             accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured
             claim will be paid in full with interest at the rate stated below.

             The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
             entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim
             listed on the proof of claim controls over any contrary amounts listed in this paragraph.

             The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property
             interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or

             (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.




Official Form 113                                                               Chapter 13 Plan                                            Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
 Debtor                June Florence-Kennedy                                                              Case number       21-20768

 Name of creditor                  Estimated             Collateral           Value of          Amount     Amount of         Interest   Monthly      Estimated
                                   amount of                                  collateral        of claims secured            rate       payment      total of
                                   creditor's                                                   senior to claim                         to           monthly
                                   total claim                                                  creditor's                              creditor     payments
                                                                                                claim
                                                         2008
                                                         Mitsubishi
 NCEP/Santander                    $8,333.00             Galant               $1,500.00           $0.00         $1,500.00      5.25%    $28.48           $1,708 .74

3.3         Secured claims excluded from 11 U.S.C. § 506.
            Check one.
            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
            The claims listed below were either:

            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                acquired for the personal use of the debtor(s), or

            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

            These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either
            by the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated
            on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed
            below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column
            includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                 Collateral                          Amount of claim           Interest rate      Monthly plan Estimated total
                                                                                                                   payment      payments by trustee
 Westlake
 Financail                        2011 Honda CR-V                     $11,523.00                     5.25%              $218.78            $13,126.53
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)

3.4          Lien avoidance.
             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.
             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The
                     debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the
                     collateral only and that the stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting
                     from the disposition of the collateral will be treated in Part 5 below.

 Name of Creditor                                                                  Collateral
 2005 Cadillac                                                                     Regional Acceptance Corp.

Insert additional claims as needed.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
             during the plan term, they are estimated to total $2,693.15.



Official Form 113                                                                  Chapter 13 Plan                                                 Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Debtor                June Florence-Kennedy                                                  Case number       21-20768

4.3          Attorney's fees.
             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.
             Check one.
                      None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                      The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.
             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective.
             Check all that apply.
               The sum of $1,708.74
                     % of the total amount of these claims, an estimated payment of $        .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.
               If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
               Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.
             Check one.
                      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Vesting of Property of the Estate

7.1          Property of the estate will vest in the debtor(s) upon
             Check the appliable box:
              plan confirmation.
              entry of discharge.
              other:

 Part 8:      Nonstandard Plan Provisions

8.1

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "included" in § 1.3.

Balance of debtor’s/debtors’ bankruptcy attorney fees shall be paid during the plans 1st 36 months prior to disbursements to
unsecured priority claims, unsecured general claims and pre-petition mortgage arrearage payments.

             Westlake Financial shall be paid pre-confirmation adequate protection payments of $75.00 per month.
             NCEP/Santander shall be paid pre-confirmation adequate protection payments of $20.00 per month.

Official Form 113                                                          Chapter 13 Plan                                                  Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor                June Florence-Kennedy                                                Case number        21-20768

             Debtor and any Attorney that may represent her in a lawsuit against Legal Advocate Team shall not disburse any
             settlement or award until the preceding amount is disclosed in writing to the Chapter 13 Trustee and the latter
             conveys to the former in writing how said amount shall be disbursed.

 Part 9:      Signature(s):

9.1          Signatures of Debtor(s) and Debtor(s)’ Attorney
             If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for
             Debtor(s), if any, must sign below.

 X     /s/ RICARDO B. CASAS                                                Date   June 28, 2021
       RICARDO B. CASAS 3154-45
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
 Debtor                June Florence-Kennedy                                                Case number      21-20768

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $44,091.60

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $1,708.74

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $13,126.53

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,693.15

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $1,708.74

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                  $67,328.76




Official Form 113                                                       Chapter 13 Plan                                                 Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
